DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the rejection of claim 18 under 35 U.S.C. 101, applicant argues (see page 9 of applicant's remarks filed Apr 6, 2021) the claim has been amended to address the issues. Applicant’s remarks have been fully considered. Accordingly, the rejection has been withdrawn.
Regarding the rejection of claims 1 - 18 under 35 U.S.C. 112(b), applicant argues (see page 9 of applicant's remarks) the claims have been amended to overcome the indefiniteness by replacing the wording “if” with the wording “in a case that”. Applicant’s remarks have been fully considered. However, examiner respectfully disagrees the change in wording overcomes the indefiniteness. As understood in Business English, the common meaning of the wording “In a case that” also means “if”, as described in the article active writing guide posted December 4, 2013 by barnabyharward, https://blog.harwardcommunications.com/2013/12/04/how-to-use-in-case/ 
partially reproduced as follows:

    PNG
    media_image1.png
    656
    1480
    media_image1.png
    Greyscale

Thus with the use of the wording “in a case that” claims 1 – 18 are indefinite (see below rejection).
Regarding the rejection of claims 1 – 4, 9 – 12 and 17 – 18 under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication 2015/0160976) hereinafter Kim in view of Arihiro et al. (Japanense Patent Application Publication 2013171312) hereinafter Arihiro, applicant argues (see pages 10 - 13 of applicant's remarks) Kim in view of Arihiro fail to disclose newly added features of the amended independent claims. Applicant’s remarks have been fully considered and are persuasive. Accordingly, the prior art rejections have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the phrase “in a case that the smart sound box runs a second service” in line 5 followed by limitations rendering the claim indefinite since use of the phrase “in a case that”, which means the same thing as “if” as described above, in the claim limitation, can be interpreted that the functions or limitations following the phrase “in a case that” may or may not be performed, thus the metes and bounds of the claim are unclear as to whether or not the second service is running, and whether or not functions of obtaining a service type of the second service and controlling according to the service type are performed or required by the invention. See MPEP § 2173.05(d). Examiner suggests using the wording “upon determining”, instead of the phrase “in a case that”, to resolve the indefiniteness issue. Appropriate correction is required.
Claim 1 further recites the limitation "the service” in lines 14, 16 and 17. There is insufficient antecedent basis for the limitation in the claim. It is unclear to what the limitation is referring to since “a service” has not been previously established. Examiner presumes applicant intended the first recitation of the limitation to be “a service”, and is interpreted as such. Appropriate correction is required.
Claim 1 further recites the limitation "the display screen of the smart sound box” in lines 15, and 16-17. There is insufficient antecedent basis for the limitation in the claim. It is unclear to what the limitation is referring to since “a display screen of the smart sound box” has not been previously established. Examiner presumes applicant 
Claims 2 – 8 and 17 - 18 depend directly or indirectly from claim 1, do not resolve the indefiniteness and are rejected under the same grounds.
Claim 9 recites the phrase “in a case that the smart sound box runs a second service” in line 9 followed by limitations rendering the claim indefinite since use of the phrase “in a case that”, which means the same thing as “if” as described above, in the claim limitation, can be interpreted that the functions or limitations following the phrase “in a case that” may or may not be performed, thus the metes and bounds of the claim are unclear as to whether or not the second service is running, and whether or not functions of obtaining a service type of the second service and controlling according to the service type are performed or required by the invention. See MPEP § 2173.05(d). Appropriate correction is required.
Claim 9 further recites the limitation "the service” in lines 18, 20 and 21. There is insufficient antecedent basis for the limitation in the claim. It is unclear to what the limitation is referring to since “a service” has not been previously established. Examiner presumes applicant intended the first recitation of the limitation to be “a service”, and is interpreted as such. Appropriate correction is required.
Claim 9 further recites the limitation "the display screen of the smart sound box” in lines 19, and 20-21. There is insufficient antecedent basis for the limitation in the claim. It is unclear to what the limitation is referring to since “a display screen of the smart sound box” has not been previously established. Examiner presumes applicant 
Claims 10 – 16 depend directly or indirectly from claim 9, do not resolve the indefiniteness and are rejected under the same grounds.
Conclusion
Claims 1, 3 – 9, 11 - 18 have no prior art rejection and the claims as interpreted and understood by the examiner are not taught by or obvious over the prior art and would be allowable if claims 1 and 9 are rewritten to address the rejections under 35 U.S.C. 112, as set forth in this Office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID SIEGEL/Examiner, Art Unit 2653